Corp., 488 U.S. 428, 439 (1989)). The FSIA seeks to “protect foreign sovereigns from the

burdens of litigation, including the cost and aggravation of discovery.” Thai Lao Lignite

(Thailand) Co. v. Gov’t of the Lao People’s Democratic Republic, No. 10-CV-5256 (KMW),

2011 WL 4111504, at *3 (S.D.N.Y. Sept. 13, 2011). As a result, before the plaintiff has

established jurisdiction, a district court “must be circumspect in allowing discovery.” Arch

Trading Corp. v. Republic of Ecuador, 839 F.3d 193, 206 (2d Cir. 2016) (quoting EM Ltd v.

Republic of Argentina, 695 F.3d 201, 210 (2d Cir. 2012)). Were that not the case, the discovery

obligations imposed on a foreign state would frustrate the FSIA’s presumption of immunity. See

Compania del Bajo Caroni (Caromin) v. Bolivarian Republic of Venezuela, 556 F. Supp. 2d 272,

282 (S.D.N.Y. 2008) (citing El-Fadl v. Central Bank of Jordan, 75 F.3d 668, 671 (D.C. Cir.

1996)).

          The FSIA therefore requires a “delicate balancing” in managing jurisdictional discovery.

First City, Texas-Houston, N.A. v. Rafidain Bank, 150 F.3d 172, 176 (2d Cir. 1998). While the

Court must permit the discovery necessary to determine whether immunity applies, it must also

protect a sovereign’s legitimate claim to immunity. Id. In maintaining this balance, the Court

should exercise “special vigilance” to protect foreign states from the dangers of unnecessary

discovery. Société Nationale Industrielle Aérospatiale v. U.S. Dist. Court, 482 U.S. 522, 546

(1987). Accordingly, even where jurisdictional discovery is warranted, it should be “ordered

circumspectly and only to verify allegations of specific facts crucial to an immunity

determination.” First City, 150 F.3d at 176; Glencore Denrees Paris v. Dep’t of Nat’l Store

Branch 1, No. 99-CV-8607 (RJS), 2008 WL 4298609, at *6 (S.D.N.Y. Sept. 19, 2008).

          In this case, plaintiffs have already established a “reasonable basis” for the Court to

assume jurisdiction over Saudi Arabia. ECF No. 3946, at 4. This lessens the concern, at least to



                                                    3
an extent, that the Court will impose discovery obligations on a potentially immune defendant.

Moreover, Congress has expressed a strong interest in granting federal courts jurisdiction when a

foreign state commits a tortious act in connection with an act of terrorism within the United

States. See JASTA, § 2(b), Pub. L. No. 114-222, 130 Stat. 852, 853 (“The purpose of this Act is

to provide civil litigants with the broadest possible basis . . . to seek relief against . . . foreign

countries . . . that have provided material support . . . to persons that engage in terrorist activities

against the United States.”) (emphasis added). While these concerns do not negate the Court’s

obligation to conduct limited discovery, they emphasize that plaintiffs must be given the

discovery necessary to determine if JASTA applies. See Société Nationale, 482 U.S. at 544 n.28.

                                            DISCUSSION

I.      Plaintiffs’ Discovery Requests Are Not Barred on Procedural Grounds

        A. Discovery Is Ongoing

        Saudi Arabia argues that plaintiffs’ supplemental discovery requests                   are

untimely because written discovery has come to a close. Saudi Arabia describes a “two stage

schedule” that the Court set for written discovery, consisting of initial discovery that was to be

completed by July 31, 2018, followed by a September 21, 2018 deadline (extended to November

30, 2018) to present any disputes to the Court. See Def’s Ltr., at 1-2; ECF Nos. 4009, 4115, and

4213.

                        and Saudi Arabia completed its responses to plaintiffs’                 demands

on October 4, 2019. See ECF No. 5200. Saudi Arabia contends that written discovery was

brought to a close on October 4, 2019, a few days before plaintiffs filed their discovery demands

on October 10, 2019. See Def’s Ltr., Ex. B, C.




                                                    4
        Plaintiffs argue that while the Court set deadlines for plaintiffs to serve initial discovery

requests and to move to compel based on those initial requests, the Court did not issue any

directive precluding plaintiffs from serving appropriate follow up discovery requests based on

newly discovered evidence. See Pl’s Ltr., at 4. Plaintiffs argue that the Court was aware that the

initial stages of discovery would yield additional evidence warranting further inquiry, and cite

the Court’s approval of their previous supplemental discovery request, based on newly

discovered information, as further indication that written discovery has not closed. See id. at 4-5.

        Plaintiffs are correct. The Court’s July 31, 2018 deadline did not mark the close of

written discovery. It was, as the Court wrote at the time, the deadline for Saudi Arabia’s

production of “an initial round of documents.” ECF No. 4009. The Court’s statement that the

parties should meet and confer regarding “the appropriate scope of any further jurisdictional

discovery” further suggests that the Court contemplated additional discovery at that time. See id.

As plaintiffs accurately recount, the Court ordered Saudi Arabia to conduct limited additional

searches in the Court’s November 25, 2019 Opinion and Order. The Court also recently ordered

Saudi Arabia to conduct supplemental discovery regarding a Saudi official in the Court’s January

3, 2020 Opinion and Order filed under seal. While written discovery is nearly complete, these

numerous orders suggest that the door, at this time, remains partially open. Consideration of the

merits of plaintiffs’ claims is therefore warranted.

         B. Plaintiffs’ Requests Are Not Untimely

        Saudi Arabia argues that plaintiffs’ October 10, 2019 discovery requests

should be denied because there is no reason why plaintiffs could not have sought this

information in their earlier requests for discovery. See Def’s Ltr., at 2. Saudi Arabia cites

plaintiffs’



                                                   5
requests in light of the

                  , Saudi Arabia’s September 25, 2019 and October 4, 2019 productions, and

other newer evidence such as plaintiffs’ expert



II.     Plaintiffs’ Discovery Requests Are GRANTED in Part and DENIED in Part




       See Pl’s Ltr., at 7. Plaintiffs argue that this information is readily available to Saudi Arabia




                           Such communications, plaintiffs contend, are relevant to the

overarching agency questions for which the Court has authorized discovery. See id. at 2.

        Saudi Arabia does not address the substance of plaintiffs’ request, responding only that

plaintiffs had reason i

       See Def’s Ltr., at 3. Plaintiffs’ failure to do so, Saudi Arabia argues, “falls far short of the

diligence needed” to justify reopening discovery. In re General Motors, No. 14-MC-2543 (JMF),

2016 WL 2766654, at *2 (S.D.N.Y. May 12, 2016).

        As the Court addressed above, discovery has not yet closed. Considering plaintiffs’

current discovery request in light of the available record, the Court concludes that plaintiffs have

not articulated a sufficient explanation as to why they should be authorized to pursue discovery

into



                                                   7
       appears only on the letter’s cover sheet. The appearance of                    indicates only

that

                                in the years before September 11, 2001. See id., at Ex. 10. The

appearance of                                                            is not sufficient for the Court

to conclude that Saudi Arabia has misconstrued the facts or “obstructed” the discovery process.

        Plaintiffs further claim that Saudi Arabia misleadingly suggested that there was no basis

for plaintiffs’ argument that

              See Pl’s Ltr., at 5. Plaintiffs support this argument by claiming that they now have

evidence that Saudi Arabia was specifically aware before discovery began that

                                      See id. Plaintiffs cite the declaration of




                                                                             See Plaintiffs’ November

6, 2019 Letter Response, at 1-2. But the Court cannot take                 conclusory opinion that it is

                                                           , without any further support, as evidence

that this is in fact what happened.

        The Court has previously considered plaintiffs’ requests for the search of phone records

in the Court’s July 22, 2019, and November 25, 2019 opinions. On July 22, 2019, the Court

denied plaintiffs’ requests to search Sowailem’s phone records for phone calls with Bayoumi,

despite the fact that a redacted FBI report seemed to indicate that Bayoumi had made thirty calls

to Sowailem, because it was difficult to determine with certainty who actually called Sowailem’s

number and there was no evidence that Saudi Arabia’s prior search was insufficient. See July 22,

2019 Opinion and Order, at 51-52. On November 25, 2019, the Court again denied plaintiffs’



                                                    9
                                 The Court has previously held that potential ratification of an

agent’s work is relevant to the Court’s jurisdictional inquiry, authorizing discovery into a June

2003 meeting concerning the propagators in the United States. See July 22, 2019 Opinion and

Order, at *33 (citing Reiss v. Societe Centrale du Groupe Des Assurances Nationales, 185 F.

Supp. 2d 335, 338 (S.D.N.Y. 2002) (“[A] party’s ratification, that is, subsequent approval of an

agent’s performance, may support a finding of jurisdiction under the FSIA.”)).

       The nature of plaintiffs’ supplemental discovery requests suggests that they would

involve a search of Saudi Arabia’s intelligence agencies and files. In the Court’s July 22, 2019

Opinion and Order, the Court advised that it will address demands for searches of Saudi Arabia’s

intelligence services on a case by case basis. See July 22, 2019 Opinion and Order, at 9. The

burden or expense of a discovery demand cannot exceed its likely benefit. See Fed. R. Civ. P.

26(b)(1). This is particularly true where any undue burden would be imposed on a potentially

immune sovereign defendant. For these reasons, the Court held that Saudi Arabia must search

additional locations only if the evidence suggests that a particular group of responsive documents

may be located there. See Transcript of May 24 Conference, ECF No. 4015, at 17, 25.

       Given the allegations identified as discoverable by Judge Daniels and the limited nature

of jurisdictional discovery under the FSIA, the Court ruled on July 22, 2019 that broad searches

of the General Intelligence Directorate (GID) or the Presidency of State Security (PSS) are

inappropriate. See July 22, 2019 Opinion and Order, at 9. Even in merits discovery, international

comity requires the Court to demonstrate due respect for “any sovereign interest expressed by a

foreign state.” Catalano v. BMW of North America, LLC, No. 15-CV-4889 (KBF), 2016 WL

3406125, at *6 (S.D.N.Y. June 16, 2016) (quoting First Am. Corp. v. Price Waterhouse LLP,

154 F.3d 16, 21 (2d Cir. 1998)). These considerations are particularly important “when it comes



                                                11
to a foreign sovereign’s diplomatic and military affairs.” Aurelius Capital Master, Ltd. v.

Republic of Argentina, 589 F. App’x. 16, 18 (2d Cir. Dec. 23, 2014). As a result, the Court will

order Saudi Arabia to search its intelligence agencies only if, weighing the interests of comity,

“actual . . . contemporaneous evidence” suggests responsive documents may exist. See

Transcript of May 24 Conference, at 27; Freund v. Republic of France, 592 F. Supp. 2d 540, 563

(S.D.N.Y. 2008) (“[Plaintiffs’] requests raise serious comity concerns insofar as they would

require the Court to order a foreign sovereign . . . to provide access to their sealed archives.”).

        The Court has held in its July 22, 2019 Opinion and Order and November 25, 2019

Opinion and Order, however, that Saudi Arabia does not have blanket protection from discovery

of its intelligence agencies. Rather, consistent with Judge Daniels’s March 28, 2018 Order, the

Court seeks evidence that responsive documents may exist before encroaching Saudi Arabia’s

legitimate interests as a foreign sovereign potentially immune from the Court’s jurisdiction. See

July 22, 2019 Order and Opinion, at 11; November 25, 2019 Order and Opinion, at 12-13. To

this end, the Court’s May 24, 2018 initial discovery order authorized searches for documents

obtained and complied by the PSS through December 31, 2002, after the parties indicated that

the PSS likely serves as a central repository for the compilation of relevant records. See May 24,

2018 Hearing, at 19-20.

        Given the nature of the information being asked for, the Court understands the requests

outlined in this section to arise specifically from the

                                              While plaintiffs do not explicitly outline the basis for

their belief that the

                            , it stands to reason that plaintiffs base their claims




                                                  12
       On the record before the Court, plaintiffs have not made a sufficient showing that the

                                   warrants the full investigation into Saudi Arabia’s intelligence

files that they are requesting. Regardless of whether the statements in




plaintiffs have presented no documentation suggesting that the

                                     . While the Court agrees that it is plausible that the

                                                           declaration that this

occurred is not sufficient to warrant a search of Saudi Arabia’s intelligence files. As the Court

has ruled previously, the Court cannot rely on the unsupported conclusions of others to order

additional discovery. See November 25, 2019 Opinion and Order, at 13. Plaintiffs need to show

the Court some evidence that the

                 before the Court can authorize discovery into the nature and details of those

                         .

       Recognizing that it is plausible that this                       occurred, and recognizing

that the question of whether                                                                   is

relevant to the issue of Saudi Arabia’s ratification of the hijackers’ activities, the Court

GRANTS interrogatory



                                                    13
        But because plaintiffs have presented no evidence at this time that any

                         in fact took place, the Court DENIES, without prejudice, the remaining

questions in the interrogatories and all three of plaintiffs’ requests for documents.

                                             CONCLUSION

       Saudi Arabia’s request for a protective order is GRANTED in part and DENIED in part.

Saudi Arabia is directed to respond to the two interrogatories identified in the Court’s Opinion

within 30 days. Saudi Arabia’s request to set a briefing schedule is DENIED as moot.

SO ORDERED.




DATED:         January 7, 2020
               New York, New York




                                                 14
